DETAILED ACTION
	This is the second office action for US Application 17/478,416 for a Holder for Cable Conduits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 8 September 2022 is acknowledged.  The traversal is on the ground(s) that the species merely show further details or developments of the cable holder shown in Species I.  This is not found persuasive because developments of a species can be a result in a different species.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the holder half” in line 3.  However, there is a first holder half and a second holder half in the claim that claim 5 depends on, and the claim is indefinite because it doesn’t specify which holder half it is limiting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0308183 to Hennon.  Regarding claim 1, Hennon discloses a holder for cable conduits comprising a first holder half (3a) connected to a second holder half (3b), the holder halves forming at least one opening (O) for holding a cable conduit.  The holder halves are aligned to each other by two aligning protrusions (13) of the first holder half arranged inside two aligning recesses (15) of the second holder half. Also, two aligning protrusions (13) of the second holder half are arranged inside two aligning recesses (15) of the first holder half (see figures 2, 2a, and 3).  The aligning protrusions of each holder half are arranged symmetric to a central axis of the holder, wherein the central axis is arranged orthogonal to a connection plane between the holder halves.
Regarding claim 2, interfaces of the holder halves for interconnecting the holder halves are equally designed.  Regarding claim 8, the alignment protrusions and alignment recesses are tapered (see paragraph 31).  Regarding claim 9, the alignment protrusions each have a catch and the alignment recesses each have a corresponding notch (see paragraph 31… the protrusions can be barbed and the recesses have a complementary shape which would require notches).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennon in view of US 7,770,848 to Johnson et al.  Hennon discloses each holder half as having two mounting holes (17) arranged symmetric to the central axis to mount the halves to each other.  Hennon does not disclose each holder half as having two mounting holes arranged symmetric to the central axis ending in a flat-bottomed recess in a mounting surface of the holder half, wherein each recess is open to an adjacent side surface of the holder half.  
Johnson et al. provides a teaching for providing a holder half (202) with two mounting holes (at 510) ending in a flat-bottomed recess (508) in a mounting surface of the holder half, wherein each flat-bottomed recess is open to an adjacent side surface of the holder half (see fig. 5).  Because both Hennon and Johnson et al. disclose mounting hole structures for mounting holder halves together, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have substituted one mounting hole structure for the other, to achieve the predictable result of a holder half with two mounting holes ending in a flat-bottomed recess and open to an adjacent side surface of the holder half.
Claim(s) 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennon in view of US 7,770,848 to Johnson et al.  Regarding claim 4, Hennon only discloses one opening for a cable conduit, rather than two.  Johnson et al. discloses a holder for cable conduits comprising a first holder half (14) connected to a second holder half (16).  The holder halves comprise at least two openings (36) for two cable conduits.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided at least two openings in the holder of Hennon to support two conduits as taught by Johnson et al.
Regarding claim 10, Hennon does not disclose the holder halves as comprising a ribbed support structure facing the other holder half.  Johnson et al. provides a teaching for providing holder halves with a ribbed support structure (see figure 1 showing 36 on each side and the unnumbered center ribbed structure between 36) facing the other half for securing a conduit.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided a ribbed support structure in the holder halves of Hennon, to secure a conduit within the openings as taught by Johnson et al.  One of ordinary skill in the art would have been motivated to provided a means for securing a conduit in the opening to prevent axial movement of the conduit.
Regarding claim 11, Hennon does not disclose the opening comprising a ridge to hinder an axial movement of a corrugated cable conduit arranged in the opening, wherein the ridge is arranged in a main plane of the holder and extends into the opening.  Johnson et al. provides a teaching for providing an opening in a holder with a ridge (see figure 1 showing 36 on each side and the unnumbered center ribbed structure between 36) arranged in a main plane of the holder and extending into the opening to hinder axial movement of a conduit. It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided a ridge in the opening of the holder of Hennon, to secure a conduit within the openings as taught by Johnson et al.  One of ordinary skill in the art would have been motivated to provided a means for securing a conduit in the opening to prevent axial movement of the conduit.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6, 7, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0145551 to Schwalbe
US 2022/0118585 to de Lint
US 8267357 to Kataoka
US 5941483 to Baginski
US 10060557 to Cox
US 10975988 to Pieske
US 2017/0184223 to Dean
The above prior art discloses various cable holders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632